Title: From George Washington to Colonel Daniel Morgan, 25 November 1778
From: Washington, George
To: Morgan, Daniel


  
    Dear Sir
    Head Quarters Fredericksbg [N.Y.] 25th Novemr 1778
  
You are to remain at Pompton untill the Rear Division of the Convention Troops has passed Chester on their Route to Sussex Court House. You are then to march to Middle Brook and receive directions from the Quarter Master General for the position of the Brigade under your command in the line of encampment. The Regiment sent to Hackinsack is to remain there till ordered off or releived. I am Dear Sir Yr most obt Servt
  
    Go: Washington
  
  
P.S. I have recd yours of the 24th: When the Virginia Brigades are all assembled at Middle Brook I will consider of the expediency of granting Furloughs to those who will reinlist.
  
